DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-22 and 26-27 of U.S. Patent No. 11,351,439. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 in the current application are broader in all respects than claims 15-22 and 26-27 of U.S. Patent No. 11,351,439.
Specifically, it is well established that “Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before” In re KARLSON (CCPA) 136 USPQ 184 (1963). Claims 1-20 in the current application are broader in all respects than claims 15-22 and 26-27 of US Patent No. 11,351,439.
Below is a table indicating the corresponding relationship between claims 1-20 of the current application and claims 15-22 and 26-27 of US Patent No. 11,351,439.
Current Application
U.S. Patent: 11,351,439
1
15
2
16
3
17
4
18
5
19
6
20
7
21
8
22
9
26
10
27
11
15
12
16
13
17
14
18
15
19
16
20
17
21
18
22
19
26
20
27


To perform analysis required, claim 1 of the current application is compared to claim 15 of U.S. Patent No. 11,351,439.
Claim 1: Current Application
Claim 15: U.S. Patent No. 11,351,439
A system, comprising: 

a processor; and 

a memory operably coupled to the processor and storing instructions that, when executed by the processor, cause the processor to: 

host a workout session including (1) presentation of a workout video during a first time period, and (2) presentation of a simulated locker room during a second time period following the first time period and mutually exclusive of the first time period, the hosting including: 




















causing display, during the first time period and via each compute device from a first subset of at least two compute devices from a networked plurality of compute devices, of (1) a workout video including a depiction of a workout instructor, and (2) a representation of at least one user from a first plurality of users associated with the first subset of compute devices; and 

causing display, during the second time period and via each compute device from a second subset of at least two compute devices from the networked plurality of compute devices, of live video depicting at least one user from a second plurality of users associated with the second subset of compute devices and without displaying a workout video including a depiction of a workout instructor.
A method, comprising: 








hosting a workout session including (1) presentation of a first simulated locker room during a first time period, (2) presentation of a workout video during a second time period following the first time period and mutually exclusive of the first time period, and (3) presentation of a second simulated locker room during a third time period following the second time period and mutually exclusive of the second time period, the hosting including: 

automatically causing display, by a software application, during the first time period and via each compute device from a first subset of at least two compute devices from a networked plurality of compute devices, of live video depicting at least one user from a first plurality of users associated with the first subset of compute devices and without causing display of a workout video including a depiction of a workout instructor, the networked plurality of compute devices including at least one smart mirror and at least one mobile communication device; 
causing display, during the second time period and via each compute device from a second subset of at least two compute devices from the networked plurality of compute devices, of (1) a workout video including a depiction of a workout instructor, and (2) a representation of at least one user from a second plurality of users associated with the second subset of compute devices; and 

causing display, during the third time period and via each compute device from a third subset of at least two compute devices from the networked plurality of compute devices, of live video depicting at least one user from a third plurality of users associated with the third subset of compute devices and without displaying a workout video including a depiction of a workout instructor.


Moreover, it would have been obvious to one of ordinary skill in the art to implement the method of claim 15 of U.S. Patent No. 11,351,439 using the system described in claim 1 of the current application. Therefore, based on the analysis above, claim 1 of the current application is clearly broader than claim 15 of U.S. Patent No. 11,351,439. Therefore, claim 1 is properly subject to ODP rejection.
Similarly, ODP rejection can be shown for claims 2-20 of the current application, as limitations in claims 2-20 are similarly recited as the limitations in the conflicting claims 15-22 and 26-27.


Claims 1, 4-11 and 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-18 of copending Application No. 17/728250 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4-11 and 14-20 in the current application are broader in all respects than claims 1-8 and 11-18 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Specifically, it is well established that “Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before” In re KARLSON (CCPA) 136 USPQ 184 (1963). Claims 1, 4-11 and 14-20 in the current application are broader in all respects than claims 1-8 and 11-18 of the reference application.
Below is a table indicating the corresponding relationship between claims 1, 4-11 and 14-20 of the current application and claims 1-8 and 11-18 of copending Application No. 17/728,250.
Current Application
Application No. 17/728,250
1
1
4
2
5
3
6
4
7
5
8
6
9
7
10
8
11
11
14
12
15
13
16
14
17
15
18
16
19
17
20
18


To perform analysis required, claim 1 of the current application is compared to claim 1 of Application No. 17/728,250.
Claim 1: Current Application
Claim 1: Application No. 17/728,250
A system, comprising: 

a processor; and 

a memory operably coupled to the processor and storing instructions that, when executed by the processor, cause the processor to: 

host a workout session including (1) presentation of a workout video during a first time period, and (2) presentation of a simulated locker room during a second time period following the first time period and mutually exclusive of the first time period, the hosting including: 

causing display, during the first time period and via each compute device from a first subset of at least two compute devices from a networked plurality of compute devices, of (1) a workout video including a depiction of a workout instructor, and (2) a representation of at least one user from a first plurality of users associated with the first subset of compute devices; and 

causing display, during the second time period and via each compute device from a second subset of at least two compute devices from the networked plurality of compute devices, of live video depicting at least one user from a second plurality of users associated with the second subset of compute devices and without displaying a workout video including a depiction of a workout instructor.
A system, comprising: 

a processor; and 

a memory operably coupled to the processor and storing instructions that, when executed by the processor, cause the processor to: 

host a workout session including (1) presentation of a workout video during a first time period, and (2) presentation of a simulated locker room during a second time period following the first time period and mutually exclusive of the first time period, the hosting including: 

causing display, during the first time period and via each smart mirror from a first subset of at least two smart mirrors from a networked plurality of smart mirrors, of (1) a workout video including a depiction of a workout instructor, and (2) a representation of at least one user from a first plurality of users associated with the first subset of smart mirrors; and 


causing display, during the second time period and via each smart mirror from a second subset of at least two smart mirrors from the networked plurality of smart mirrors, of live video depicting at least one user from a second plurality of users associated with the second subset of smart mirrors and without causing display of a workout video including a depiction of a workout instructor.


Based on the analysis above, claim 1 of the current application is clearly broader than claim 1 of Application No. 17/728,250. Therefore, claim 1 is properly subject to ODP rejection.
Similarly, ODP rejection can be shown for claims 4-11 and 14-20 of the current application, as limitations in claims 4-11 and 14-20 are similarly recited as the limitations in the conflicting claims 2-8 and 11-18 of the reference application.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Scener, Inc. (Scener “Watch Party” application) describes causing display, during a first time period (after the ‘live’ toggle is switched ON and the guests join the watch party theatre) and via each device (ScenerWatchParty, page 26 – Pick a show: a show picked by the host will be displayed to everyone that has joined the watch party, including the host, co-hosts and other guests) from a first subset of at least two devices (the computers or smartphones of the host, co-hosts and other guests that has joined the watch party) from the networked plurality of devices (ScenerWatchParty, page 13 - Start a ‘watch party theatre’: guests are limited to chat-only communication; ScenerWatchParty, page 26 – Pick a show: once the host has picked a show, the guests that have joined the host’s watch party, will be able to see the show picked by the host; however, there could be other users of Scener application that do not have the same streaming services cannot watch the show picked by the host; the computers or smartphones of these users along with the computers or smartphones host, co-hosts and the guest that have access to the streaming services for the show being played are considered a networked plurality of displays), of (1) a video (Chaudhry, page 13 – Scener: Scener lets you video chat with your friends while watching Netflix, HBO Now, HBO GO, Disney Plus, or Vimeo; image on page 13 shows a video is being displayed along with the live feed of people watching the video) (2) a representation of at least one user (host)  from a first plurality of users (host, co-host, and other guest that have joined the watch party and have the same streaming services as a host that picked the show to watch) associated with the first subset of devices (ScenerWatchParty, page 26: as shown in the image, the show that is picked by the host is displayed to the computers or smartphones of the host, co-hosts, and other guests that have joined the watch party along with the live video of the host; Chaudhry, page 13 – Scener: Scener lets you video chat with your friends while watching Netflix, HBO Now, HBO GO, Disney Plus, or Vimeo; image on page 13 shows a video is being displayed along with the live feed of people watching the video); and 
causing display, during a second time period (ScenerWatchParty, page 26 – Pick a show: Throughout a watch party, the host can switch shows and streaming services without limitation. However, guests in the watch party all must have the same streaming services to watch together; the time period when the host switches to a different streaming service corresponds to the third time period) and via each device from a second subset of at least two devices (the computers or smartphones of the host, and co-hosts and other guest that have the same streaming service as the one switched to by the host) from the networked plurality of devices (ScenerWatchParty, page 26 – Pick a show: Throughout a watch party, the host can switch shows and streaming services without limitation. However, guests in the watch party all must have the same streaming services to watch together; the computers or smartphones of the hosts, and co-hosts and other guest that have the same streaming service as the one switched to by the host for the watch party are a subset of plurality of computers or smartphones including the other computers or smartphones of the guests that are connected to the Scener application using the internet, although not connected to the watch party), of live video depicting at least one user (host) from a second plurality of users associated with the second subset of devices (ScenerWatchParty, page 26 – Pick a show: when the host switches a streaming service, the co-hosts and guests that have joined the watch party and have access to the new streaming service will be able to watch the show; these new group of computers or smartphones belonging to the host and the co-hosts and other guest with the same streaming services correspond to the third subset of displays).
Asikainen et al. (US 2021/0008413) teaches the devices used to display are smart mirrors (interactive personal training device 108) connected to a networked plurality of smart mirrors (fig. 1A and [0034]: The interactive personal training devices 108a … 108n may be computing devices with data processing and communication capabilities. In the example of fig. 1A, the interactive personal training device 108 is configured to implement a personal training application 110. The interactive personal training device 108 may comprise an interactive electronic display mounted behind and visible through a reflective, full-length mirrored surface. The full-length mirrored surface reflects a clear image of the user and performance of any physical movement in front of the personal training device 108), and the smart mirrors display a workout video (a streaming video of a personal trainer performing an exercise movement) including a depiction of a workout instructor ([0034]: The interactive electronic display may comprise a frameless touch screen configured to morph the reflected image on the full-length mirrored surface and overlay any graphical content (e.g., augmented reality content) on and/or beside the reflected image. Graphical content may include, for example, a streaming video of a personal trainer performing an exercise movement … The interactive personal training devices 108a … 108n may be accessed by users 106a … 106n to access on-demand and live workout sessions).
Foley et al. (US 11081224) describes a computer for use with an at-home exercise device by a first user participating in an exercise class accessible over a computer network, the computer configured to: cause a display screen to present a plurality of available archived instructor-led exercise classes for selection, each of the plurality of available archived instructor-led exercise classes comprising predetermined content for an entire exercise class; accept, via a user input interface, a selection of one of the available archived instructor-led exercise classes, resulting in a selected exercise class; receive, via the computer network, data representing content of the selected exercise class, the content of the selected exercise class comprising video content and audio content and at least one synchronizing signal, the at least one synchronizing signal comprising a starting point and an ending point for collecting performance parameters of the first user and a plurality of other users during the selected exercise class; cause the display screen to display the video content of the selected exercise class while the first user participates in the selected exercise class.
Putnam (US 11090547) describes an interactive exercise system, comprising: a communications interface to receive broadcast video content of an exercise instructor performing an exercise; a display, operably coupled to the communications interface, to display the broadcast video content of the exercise instructor performing the exercise and to display information about a second user associated with a second mirror; a first mirror, different from the second mirror and disposed in front of the display, to reflect an image of a first user opposite the display, the first mirror having a partially reflecting section to transmit the broadcast video content of the exercise instructor performing the exercise to the first user opposite the display, the broadcast video content of the exercise instructor performing the exercise appearing superimposed on a portion of the image of the first user reflected by the first mirror.
Messinger (US 10960266) describes a network enabled user device that allows access and monitoring of the system by the exerciser; and a plurality of output units or modules to store or display the real time data externally for trainers and physicians; wherein the plurality of input units further includes a height adjustable holding platform with a keyboard for the network enabled user device; wherein the artificial intelligence engine is a combination of a central processing or control unit and a server configured at any remote location; wherein the plurality of output units or modules are any of the external main displays configured within the exercising facilities or any external storage devices or any network interface devices.
Abelow (US 2012/0069131) describes comprising causing display of at least one user-selected background ([0082]: The presentation of items of content includes at least one of: changing backgrounds associated with presences of participants, presenting a common background associated with two or more of the presences of participants; [0544]: That combined connection extracts each of those two SPLS members from their focused connections, and combines them with or without a background. If you choose to include a background you select it – the background may be one of their real locations, it may be your location, or you may choose any real or virtual location in the world to which you have access. Similarly, the other present in the combined focused connection may choose the same background they prefer; [0547]: At any moment while you sue and look through a Teleportal your view may change dramatically by your selection of background place, and by changing your physical juxtaposition to the Teleportal which responsively alters the view that it displays to you. Similarly, the views that others may have to you may also be changed dramatically by their choices of their identities, SPLS’s, background …).
Garcia et al. (US 2011/0267422) describes a system that displays an indicator designating one user video image as the speaker participant in a group video chat.
Dalebout et al. (US 2021/0138332) describes an exercise storage system comprising a door with a display that includes a backlit display and a mirrored display.


Allowable Subject Matter
None of the cited prior art references of record, teach either individually or in combination, “host a workout session including (1) presentation of a workout video during a first time period, and (2) presentation of a simulated locker room during a second time period following the first time period and mutually exclusive of the first time period” and “causing display, during the second time period and via each compute device from a second subset of at least two compute devices from the networked plurality of compute devices, of live video depicting at least one user from a second plurality of users associated with the second subset of compute devices and without displaying a workout video including a depiction of a workout instructor.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JWALANT AMIN/           Primary Examiner, Art Unit 2612